Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 TENDER OFFER AGREEMENT Between Sperian Protection S.A. AND Honeywell International Inc. Honeywell Holding France SAS DATED 19 May, 2010 1 TENDER OFFER AGREEMENT THIS TENDER OFFER AGREEMENT (the  Agreement ) is made on 19 May between : 1. SPERIAN PROTECTION S.A. , a French société anonyme with a share capital of EUR15,315,246 divided into 7,657,623 shares with a nominal value of EUR2 each, having its registered office at Paris Nord II, 33, rue des Vanesses, 93420 Villepinte (France), represented by Mr Brice de La Morandière, duly authorised for the purpose hereof, hereinafter, the  Company  2. HONEYWELL INTERNATIONAL INC. , a company incorporated under the laws of Delaware, whose registered office is at 2711 Centerville Road, Suite 400  City of Wilmington, 19808 County of New Castle (Delaware - United States of America), represented by Mr. Brian S. Cook, duly authorised for the purpose hereof, hereinafter  Parent  and 3. HONEYWELL HOLDING FRANCE SAS , a société par actions simplifiée incorporated under the laws of France, whose registered office is at 2 rue de lAvenir  88150 Thaon-les-Vosges (France), registered with the Registre du Commerce et des Sociétés (Companies Registry) of Epinal under number 425137833, represented by Mr Brian S. Cook, duly authorised for the purpose hereof, a wholly-owned subsidiary of Parent, hereinafter  Purchaser  Parent and Purchaser are acting jointly and severally under this Agreement ( solidairement ). WITNESSETH WHEREAS: (A) Purchaser, a wholly owned subsidiary of Parent, is seeking to acquire for cash all outstanding ordinary shares, nominal value EUR2, of the Company (the  Company Shares ), including all Company Shares issuable upon exercise of share options or free award plans, through a tender offer (the  Offer ) and through the purchase of blocks of Company Shares; (B) Pursuant to the terms of the Offer, Purchaser will offer for each Company Share validly tendered to the Offer an amount equal to EUR 117 in cash, without interest, or should the Company pay any dividend or make any distribution between the date of the Agreement and the settlement and delivery of the Offer, an amount equal to EUR 117 in cash reduced by the amount per Company Share of such dividend or of such distribution (the  Offer Price ), on the terms and subject to the conditions set forth in this Agreement; 2 (C) The respective Boards of Directors of Parent and the Company have approved the terms and conditions of this Agreement; and (D) Parent, Purchaser and the Company desire to make certain agreements in connection with the Offer. NOW, THEREFORE , in consideration of the foregoing, the parties hereto agree as follows: 1. THE OFFER Announcement Promptly following the execution of this Agreement, the Company and Parent shall issue an agreed upon press release announcing the Offer (the  Public Announcement ), including among other items a decision of the Company Board stating expressly its intention to recommend the Offer subject to the receipt of a Favorable Report (as such term is defined below). Independent Expert - Board Recommendation (a) If not already appointed prior to the date hereof, not later than the day of the Public Announcement, the Company shall appoint an independent expert (the  Independent Expert ), to prepare a report pursuant to Article 261-1 et seq. of the General Regulations of the Autorité des marchés financiers (the 
